 JACKSON MAINTENANCE CORPORATION115IVTHE EFFECT OF THE UNFAIR LABOR PRACrICE UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above,occurring in connection with the operations of Respondent described in section I,above, have a close, intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes affecting commerce andthe free flow of commerceV THE REMEDYPursuantto themandate of Section10 of the Act, Ishall recommendthat Re-spondent cease and desist from the unfair labor practices foundNotwithstandingthatI have exonerated Respondentfrom the charge that he discrim,natorily dis-chargedemployee Causey,the unfair labor practiceswhich I have found indicatethat in order to effectuate the policies of theAct, Respondent should be additionallydirected to cease and desistat the veryleast, fromlikeor related unlawful inter-ferencewith theSection 7`rights of its employeesand Ishall so recommendUponthe basis of the foregoing findings of fact,and uponthe entirerecord in thecase,I makethe followingCONCLUSIONS OF LAW1Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act2- The Union is a labor organization within the meaning of Section 2(5) of theAct3By interferingwith,restraining,and coercing its employees in the exercise ofrights guaranteedthem in Section7 of the Act,as found above,Respondent hasengaged in and is engaging in unfair labor practiceswithinthe meaningof Section8(a) (1) of the Act4 Respondent has not violated Section 8(a) (3) ofthe Act,as alleged in thecomplaint[Recommendations omitted from publication ]Jackson Maintenance CorporationandAutomobile Mechanicsand Helpers,Gasoline Station and Parking Attendants, Local917,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America.Case No f-CA-6389January 18, 1960DECISION AND ORDEROn August 10, 1959, Trial Examiner W Gerard Ryan issued hisIntermediateReportin the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair laborpractices allegedin the complaint and recommending that said complaint be dismissedThereafter, the General Counsel filed exceptions and a supportingbrief.The Respondent subsequently filed a brief in reply to thatof the Genial CounselThe Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerrorwas committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in the exceptions of the General CounselAccordingly, we adopt the findings, conclusions, and recommendationsof the Trial Examiner only insofar as they are consistent with ourdecision herein126 NLRB No 21 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Frank J. Biglione had been employed in the Respondent's garageas a mechanic's helper from September 1958 to February 1959. OnJanuary 29,1959, he saw a picket line at the garage.On that date,he signed an application for membership in Local 917,and thereafterhonored the picket line by staying away from work for the 10-dayperiod during which the picketing continued.The complaint alleged,in substance,that following the end of picketing activity, theRespondent offered Biglione reemployment,but conditioned this uponBiglione'swithdrawal from the Union, thereby violating Section8 (a) (1) and(3) of the Act.At the hearing,only two witnesses gave testimony:Respondent'spresident,Katz, and Biglione.Katz stated that he had never offeredto reemploy Biglione and that no conversation with respect theretohad ever taken place.He was subsequently impeached,however,through the use of a pretrial statement in which he had stated thathe had conversed with Biglione on the subject of reemployment.TheTrial Examiner completely discredited Katz ; and we adopt thisfinding.Biglione testified that he had returned to the shop seeking his toolsand was met by Katz, who offered him reemployment if he wouldwithdraw from the Union.At different points in his testimony,Biglione gave four accounts(three of which varied)of the allegedconversation at that time.He originally testified on direct : "He[Katz]said he couldn't hire me unlessI received a letter from theUnion saying that I was a non-member."[Emphasis supplied.]Hefurther testified on direct that Katz had said :I want you to write aletter to the Unionsaying that you don't want to be a union memberno more."[Emphasis supplied.]Biglione then stated,on cross-examination, that Katz had said : "I can't put you back to work aslong as you signed the union card,unless you canget a letter fromtheUnionsaying you want to leave the Union." [Emphasis sup-plied.]Biglione finally testified on cross :Q. Can you tell us whether Mr. Katz said to you, "You willhave to get a letter from the union saying you are not a unionmember before you can go back to work," or whether he said,"You will have to send a letter to the union saying you don'twant to be a union member before you can go back to work"?Which was it?A. I think it was the way I said it first.Q. Thatthe union would have to send Mr. Katz a lettersayingthat you were not a member?[Emphasis supplied.]A. That's right,because he asked me to tell them in a letter toget a double copy.Q. And he wanted the union to send a double copy,is thatright? JACKSON MAINTENANCE CORPORATION117A. One for them and one for him, I imagine; a double copy, yes.Q. He wanted the union to send a letter, with a double copy,one for the union and one for Mr. Katz, is that it?A. Right.The Trial Examiner found that the sum of this testimony wasconflicting and confusing; he thus concluded that Biglione was anunreliable witness.Accordingly, he found that the General Counselhad failed to prove the allegations of the complaint and recommendeddismissal.Contrary to the Trial Examiner, we do not view Biglione's testi-mony to be so conflicting as to warrant finding Biglione an unreliablewitness.'It is noted that Biglione was attempting to recall the exactwording of a conversation which occurred several months prior.While his testimony may not have been completely articulate, andwhile he may have become somewhat confused on cross-examination,the whole of Biglione's testimony clearly establishes that Biglionewas required by the Respondent to disaffiliate from Local 917 as acondition precedent to reemployment.As Biglione's testimony thusshows that the Respondent engaged in the proscribed conduct allegedin the complaint, we find that the General Counsel has sustained hisburden of proof.Accordingly, we find that the Respondent violatedSection 8(a) (3) and (1) of the Act.THE REMEDYHaving found that the Respondent has engaged in conduct violativeof Section 8 (a) (3) and (1) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative action designed to effectu-ate the policies of the Act.It has been found that the Respondent unlawfully refused to em-ploy Frank J. Biglione on February 13, 1959. It will therefore beordered that the Respondent offer to Biglione immediate and fullemployment in the position in which he would have been employedbut for the unlawful conduct of the Respondent found herein, or ina substantially equivalent position, without prejudice to his seniorityor other rights and privileges. It will further be ordered that theRespondent make Biglione whole for any loss of pay suffered byreason of the discrimination against him.Loss of pay, based uponearnings which he normally would have earned from February 13,1959, the date of the discrimination against him, to the date of offerof employment, less net earnings, shall be computed on a quarterlybasis in the manner established by the Board in F. W.WoolworthI Inasmuch as the Trial Examiner did not specifically discredit Biglione as a witnessbut merely found him to be unreliable, in contrast to the explicit discrediting of Katz,we do not find any conflict with the Board's usual policy as to the finality of credibilityresolutions of a Trial Examiner.SeeStandard Dry Wall Products,Inc.,91 NLRB 544,enfd 188 F. 2d 362 (CA 1). 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany,90 NLRB 289. In accordance with our customary practicewhere a Trial Examiner has recommended dismissal of a complaint,we shall exclude from the computation of backpay the period betweenissuance of the Intermediate Report in the instant case and issuanceof this Decision and Order.Because the unlawful conduct found to have been committed bythe Respondent infringes fundamental rights guaranteed by the Act,the commission of other unfair labor practices may reasonably beanticipated.It will therefore be recommended that the Respondentcease and desist from in any manner infringing upon the rightsguaranteed its employees and prospective employees by Section 7of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Jackson Mainte-nance Corporation, New York, New York, its officers, agents, ^succes-sors and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in AutomobileMechanics andHelpers, Gasoline Station and Parking Attendants, Local 917, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or in any other labor organizations, by makingnonmembership in a labor organization a condition of employment,or in any other manner discriminating against its employees in regardto hire or tenure or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to formlabor organizations, to join or assist Automobile Mechanics and Help-ers,Gasoline Station and Parking Attendants, Local 917, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, to bargain col-lectively through representatives of their own choosing and to engagein concerted activities for the purpose of mutual aid or protectionas guaranteed in Section 7 of the Act, and to refrain from any andall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Frank J. Biglione immediate and full employmentin the position in which he would have been employed but for the dis- JACKSON MAINTENANCE CORPORATION119crimination against him, or in a substantially equivalent position,without prejudice to his seniority or other rights and privileges, andmakehim whole for any loss of earnings he may have suffered as aresultof the discrimination against him, as provided in the sectionof this Decision and Order entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all records necessary to determine the rights of employment, andto analyze the amount of backpay due under the terms of this Order.(c)Post at its place of business in New York, New York, the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeingsigned by a duly authorized representative of the Respondent,be posted by it immediately upon receipt thereof, and maintainedfor 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that such noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decreeof the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Act, as amended,we hereby notify our employees and prospective employees that :WE WILL NOT discourage membership in Automobile Mechanicsand Helpers, Gasoline -Station and Parking Attendants, Local917, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or in any other labor organi-zation, by making nonmembership in a labor organization acondition of employment, or by discriminating in any othermanner in regard to hire or tenure or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self- 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization, to form labor organizations, to join or assist Auto-mobile Mechanics and Helpers, Gasoline Station and ParkingAttendants, Local 917, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of mutual aid or protection as guaranteed inSection 7 of the Act, and to refrain from any and all such activi-ties, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL offer to Frank J. Biglione immediate and full employ-ment in the position in which he would have been employed butfor the discrimination against him, or in a substantially equiva-lent position, without prejudice to any seniority or other rightsand privileges and make him whole for any loss of pay sufferedas a result of the discrimination against him.All of our employees are free to become, remain, or refrain frombecoming orremainingmembers of Automobile Mechanics and Help-ers,Gasoline Station and Parking Attendants, Local 917, Interna-tionalBrotherhood of 'Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any' other labor organization.JACKSON MAINTENANCE CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by anyother material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding was heardbeforeW. Gerard Ryan, the duly designated TrialExaminer, in New York, New York, onJune 23,1959, in which the issuespresentedwere whetherJacksonMaintenanceCorporation, herein referredto as the Re-spondent,violatedSection 8(a)(1) and(3) of the Act, by insisting,as a conditionfor reinstatingFrankBiglione to his formeror substantially equivalentposition oremployment,that he resignfrom the Unionand upon his refusal to resign from theUnion by thereafterrefusing to reinstatehim.The parties waived thefiling ofbriefs but participatedin oral argument.Uponthe entire record in the case, andfrom my observationof the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is and at all times herein mentioned has been a New Yorkcorporation with its principal office and place of business at 127-01MetropolitanAve, Richmond Hill, in the city of New York, herein called the Richmond Hill JACKSON MAINTENANCECORPORATION121garage, where it is and has been engaged in the business of providing and perform-ing automobile and taxicab maintenance services and related services.During thepast year the Respondent performed services and furnished materials at said Rich-mond Hill garage valued at more than $50,000 of which services and materialsvalued at more than $50,000 were furnished to taxicab companies who admittedlyare engaged in commerce within the meaning of the Act. The complaint alleged,and the answer admitted, that the Respondent is and at all times material herein hasbeen engaged in commerce within the meaning of the Act. I find that the Respond-ent is engaged in commerce within the meaning of the Act and that assertion ofjurisdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDAutomobileMechanics and Helpers,Gasoline Station and Parking Attendants,Local 917,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpersof America,herein referred to asthe Union,isa labor organizationwithinthe meaningof the Act.°III.THE ALLEGED UNFAIR LABOR PRACTICESFrank J. Biglione testified that he had been employed as a mechanic's helper bythe Respondent from September 1958 to February 1959.He worked on the nightshift from 7 p.m. to 7 am. On the morning of January 29, 1959, he saw a picketline at the garage.He was asked if he wanted to join the Union and he signed anapplication card on January 29 for membership in Local 917.The strike and picketline continued for about 10 days during which time Biglione, not wanting to crossthe picket line, stayed away from work.He did not picket.On February 13, hetestified that he returned to the garage and had a conversation with his boss, MorrisKatz (the president of the Respondent), sometime between 6:45 and 8 p.m.'Concerning his conversation with Katz, Biglione testified:He asked me if I wanted to go back to work. I said yes. He asked me if Ihad signed a union card, which I did.He said he couldn't hire me unless Ireceived a letter from the union saying that I was a non-union member.Hewanted me not to be a union member in order to put me back to work.At that point in order to clarify whether Katz lad said he wanted him not to be aunion member or whether that was the witness" conclusion, I inquired if that waswhat Katz had said and Biglione replied, `'That's what he said."TRIAL EXAMINER. That he wanted you to be non-union.Did he use theword "want"?The WITNESS: He said, "I want you to write a letter to the union saying thatyou don't want to be union member no more," and then he will put me back towork.That is when I took my tools out, that same nightOn cross-examination, Biglione testified that about 2 weeks after he signed theunion card he came back to go to work. He then admitted that in a prehearingaffidavit given to the General Counsel he had stated, "About two weeks later Iwent back to get my tools."He continued his testimony on that point as follows:Q.Well, did you go back for the purpose of getting your tools, or did you goback to ask for your job, which9A. I went to get my tools I figured-Q. You went to get your tools?A. That's right.Q. You did not go back to get your job, did you?A. 1 wanted my job, yes, sir.Q.Well, when a person goes back to get his tools, it is for the purpose oftaking his tools away from the garage, is that right?A. That's right.Biglione testified that on February 13 he arrived at the garage between 6:45and 7 p m. and the conversation with Katz was at 7:30 or 8 p.mHe testified thatKatz asked him if he was ready to go back to work and when Biglione replied thathe was ready, Katz inquired if he had signed a union card, and Biglione testified:I told him I did. Then he says, "I don't want to fire you, but I can't put youback to work as long as you signed the union card, unless you can get a letterfrom the union saying that you want to leave the union."1At first Biglione testified the conversation took place about 6.45 or 7 o'clock in theevening and then testified it was around 7 30 or 8 p in. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDBiglionetestified that he said nothing further to Katz except to ask permission totake his tools which was granted.Questioned further with respect to the conversation with Katz,Biglione answeredthat Katz told him he could come back to work if he (Biglione) got a letter fromthe Union saying he had left the Union. Biglione was then asked:Q. Didn't you testify on direct examination that Mr. Katz said to you thatif you sent a letter to the union that you didnt want to be a union member, hewould then take you back to work?A. I don't think so. It didn't sound that way that night;no, sir.Q. Can you tell us whether Mr. Katz said to you, "You will have to get aletter from the union saying you are not a union member before you can goback to work," or whether he said, "You will have to send a letter to the unionsaying you don't want to be a union member before you can go back to work"?Which was it?A. I think it was the way I said it first.Q. That the union would have to sendMr. Katza letter saying that youwere not a member?A. That's right, because he asked me to tell them in a letter to get a doublecopy.Q. And he wanted the union to send a double copy, is that right?A. One for them and one for him, I imagine; a double copy, yes.Q.He wanted the union to send a letter, with a double copy, one for theunion and one for Mr. Katz, is that it?A. Right.Biglione concluded his testimony that he then got his tools, left the garage, neverreturned, and never had further conversations with Katz or anyone else connectedwith the Respondent.Morris W. Katz, called by the Respondent, testified that he is the president of theRespondent and that after the strike started he hired replacements on the dayshift and replaced Biglione by recalling to work a former employee named OscarScheddin.2Katz testified that Bighone had worked on the night shift from 7 p in.to 7 a.m but that Katz's normal working hours were from 9 a.m. to 6 p.m. at thelatest.Katz testified that he was hot in the garage during the evening of February13 and had no conversation with Biglione on that day or evening.On cross-examination, Katz testified that when Biglione did not work on January30, 1959, he recalled Oscar Scheddin to work on January 31.Katz testified thatthe only conversation he had with Biglione was on either February 26, 27, or 28,when Biglione came into the garage about 10:30 a.m. and all that was said in theconversation was that Biglione asked if it was all right to take his tools and Katzreplied, "Sure "Katz testified there was no conversation about Biglione's joband that Biglione did not then, or ever, ask for his job.Katz admitted on cross-examination that he signed and gave a statement datedMarch 26 to the General Counsel which said, "When the picketing was over hecame down and tried to get his job back "Katz was then asked how he explained the difference between his present testimonythat Biglione never asked for his job and the written statement that when the picket-ing was over he came down and tried to get his job back, and he answered:That was my way of explaining to you that he didn't come until the end ofFebruary, and the picketing had been over a month ago and everything wasrunning smoothly.That is the only way I can explain it.Katz denied that he told Biglione that he would reinstate him if he gave up hismembership in the Union.ConclusionsThere are only two witnesses in this proceeding, Biglione called by the GeneralCounsel and Katz called by the Respondent. Their testimony is squarely conflicting.Katz denied there was anymeetingor conversation between him and Biglione onFebruary 13, 1959.The entire case of the General Counsel rests on whetherBiglionehad a conversation with Katz on February 13 during which Katz toldBiglionethat he could have his job back on condition that he withdraw from thea The transcript refers to December 13, 1959, as the date before which Scheddin re-placed Biglione.Obviously the month December is erroneous and should read February. LOCAL 761, INT'L UNION OF ELECTRICAL, RADIO, ETC.123Union.The GeneralCounsel impeached the testimony of Katz who testified thatBiglione had neveraskedfor hisjob byhaving Katz admit that on March26 he hadstated in a prehearing written statement,"When thepicketing was over he camedown and tried to get hisjob back."When Katz was asked to explain that state-ment with his testimony,he answeredthatthatwas his way of explaining thatBiglione did not come until the end ofFebruary,and the picketing had been over amonth ago and everything was running smoothly. Such explanation is, of course,no explanation.Accordingly,I do not creditthe testimony of Katzon the issueof whetherBiglione askedfor his job andhaving discredited him onthat point Idiscredit him onthe othermaterial mattersto which he testified.Having discredited the testimonyof Katz,I now turnto the testimonyof Biglioneto ascertain if it is sufficientto prove theallegations of the complaint.His testimonyto saythe least is confusingon what itwas that Katz said to him, assuming for themoment that he had a conversation with Katzon February 13, 1959.BecauseBiglione testified on direct examination that Katz said, "Iwant you to write aletter to the Unionsayingthat youdon't want to be union member no more" andthen laterwithina matter of a few minutes, on cross-examination,testified that hedid not so testify,grave doubtsas to Biglione's reliabilityare had asto what actuallywas said in the conversation.He then testifiedthatKatz told him he was to writeto the Union and have the Union writetoBiglionesaying hehad left the Union;and later testifiedthatKatz told him to have the Union write thelettertoKatz.In my opinion,such conflicting testimony on Biglione's part presents most seriousdoubts as to what if anything was said about Biglione's continued membership intheUnion.Uponappraisal of the entire testimony of Bighone,I have arrived atthe conclusion that Biglione was not a reliable witness, and,accordingly, the GeneralCounsel hasfailedto prove theallegations of the complaintby the required pre-ponderance of reliable evidence.I shall thereforerecommend that the complaintbe dismissed.Upon the basisof the foregoing findings of fact, and on the entire record, I makethe following:CONCLUSIONS OF LAW1.The Respondent,Jackson MaintenanceCorporation,is engaged in commercewithinthe meaningof the Act.2.TheRespondent,Jackson MaintenanceCorporation,has not engaged in anyunfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act.[Recommendations omitted from publication.]Local 761, International Union of Electrical,Radio and MachineWorkers,AFL-CIOandGeneral Electric Company.Case No.9-CB-502.January 13, 1960DECISION AND ORDEROn June 12, 1959, Trial Examiner Thomas A. Ricci issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in other unfair labor practicesand recommended dismissal of the complaint with respect thereto.Thereafter, the Charging Party and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.126 NLRB No. 25.